Hough, J.
It is the settled law of this State that when one person contracts to labor for another for a specified^ term and leaves the service of his employer before the expiration of such term without any cause proceeding from the employer, or the “ act of God,” he cannot maintain an action for the value of the services he has rendered. Posey v. Garth, 7 Mo. 94; Caldwell v. Dickson, 17 Mo. 575; Schnerr v. Lemp, 19 Mo. 40; Henson v. Hampton, 32 Mo. 408 2 Parsons on Contracts, 36, and note g. Eor the rule in the case of building contracts, vide Haysler v. Owen, 61 Mo. 270. As the circuit court, in the trial of this case, disregarded the rule of law applicable to contracts for personal service, its judgment will be reversed and the cause remanded.
The other judges concur.